UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6130



NORMAN E. WHITE,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director, Department of
Corrections; J. A. SMITH, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-1028-2)


Submitted:   April 17, 1997                   Decided:   May 2, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Norman E. White, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing with-

out prejudice his action under 42 U.S.C. § 1983 (1994). Before

Appellant's action could proceed, the district court ordered Ap-

pellant to sign and return a form consenting to the collection of

fees. Appellant failed to comply with this instruction. The
district court could properly require such collection under 28

U.S.C.A. § 1915 (West 1994 & Supp. 1997). Accordingly, its dis-

missal of the action, without prejudice, when Appellant failed to

comply with its order was not an abuse of discretion. We therefore
affirm the district court's order. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.




                                                         AFFIRMED




                                2